—In an action to recover damages for medical malpractice, Ronald James D’Angelo appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Patterson, J.), dated March 26, 1997, which imposed a sanction against him in the amount of $1,000 for engaging in frivolous conduct.
Ordered that the order and judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the record amply supports the Supreme Court’s conclusion that the appellant’s untimely and incomplete compliance with multiple disclosure orders was not supported by a reasonable excuse and constituted dilatory conduct. Accordingly, the court did not improvidently exercise its discretion in imposing a monetary sanction against the appellant for engaging in frivolous conduct within *559the meaning of 22 NYCRR 130-1.1 (c) (2) (see generally, Intercontinental Credit Corp. Div. v Roth, 78 NY2d 306; First Nationwide Bank v Felberman, 239 AD2d 385; Weiss v Weiss, 228 AD2d 366; Jackson v New York City Tr. Auth., 227 AD2d 181). Rosenblatt, J. P., Ritter, Krausman and Goldstein, JJ., concur.